Citation Nr: 0703504	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-43 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
disabling for diabetes mellitus type II associated with 
herbicide exposure.

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
disabling for peripheral neuropathy of the left lower 
extremity.

4.  Entitlement to an initial compensable rating for multiple 
myeloma.

5.  Entitlement to a higher level of special monthly 
compensation, greater than special monthly compensation under 
38 U.S.C.A. § 1114(k).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, awarded service 
connection effective November 2003 as follows: diabetes 
mellitus type II associated with herbicide exposure, 20 
percent disabling; peripheral neuropathy of the left lower 
extremity, 10 percent disabling; peripheral neuropathy of the 
right lower extremity, 10 percent disabling; and multiple 
myeloma, noncompensable.  The RO also awarded special monthly 
compensation from November 2003 based on loss of use of a 
creative organ.  The Board has continued the issues as 
entitlement to an increased evaluation since service 
connection has been granted.  The veteran is not prejudiced 
by this naming of the issue.  The Board has not dismissed 
these issues, and the law and regulations governing the 
evaluation of the disability is the same regardless of how 
the issue has been phrased.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  

The March 2004 rating decision also awarded service 
connection for erectile dysfunction and assigned a 
noncompensable rating effective November 2003.  The propriety 
of the initial rating was included in the October 2004 
statement of the case (SOC); however, the veteran 
subsequently indicated that he was no longer appealing the 
issue in his December 2004 substantive appeal.  As such, the 
claim is not in appellate status.

In the veteran's substantive appeal, he requested a hearing 
before the Board to be held at a local VA office.  
Thereafter, in January 2005, the veteran indicated that he no 
longer desired a hearing before the Board.  As such, his 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The veteran's diabetes mellitus Type II has not required 
the use of insulin or a regulation of activities.  

2.  The veteran's peripheral neuropathy of the right lower 
extremity has not been productive of moderate incomplete 
paralysis of the sciatic nerve.

3.  The veteran's peripheral neuropathy of the left lower 
extremity has not been productive of moderate incomplete 
paralysis of the sciatic nerve.

4.  The veteran's multiple myeloma has been in remission 
since 2002.

5.  The veteran's disabilities do not render him unable to 
care for his daily personal needs without assistance from 
others, or unable to protect himself from the hazards and 
dangers of daily living on a regular basis.  

6.  The veteran does not have a single permanent disability 
rated as 100 percent disabling, nor do his disabilities 
substantially confine him to his dwelling, the immediate 
premises, or a ward or clinical area of an institution.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent disabling for diabetes mellitus Type II have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.119, Diagnostic Code 7913 (2006).   

2.  The criteria for an initial evaluation in excess of 10 
percent disabling for peripheral neuropathy of the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Codes 
8521-8526 (2006).   

3.  The criteria for an initial evaluation in excess of 10 
percent disabling for peripheral neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Codes 8521-8526 
(2006).   

4.  The criteria for an initial compensable evaluation for 
multiple myeloma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 
5012 (2006).   

5.  The requirements for a higher level of special monthly 
compensation, greater than special monthly compensation under 
38 U.S.C.A. § 1114(k) have not been met.  38 U.S.C.A. §§ 
1114(k), 1155, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.102, 3.350(a), 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the veteran filed his service connection claims 
in November 2003.  In a December 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the original claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the 
claims.  

An additional VCAA letter was sent to the veteran in October 
2005.  The letter informed the veteran that in order to 
establish entitlement to increased evaluations for his 
service-connected disabilities, the evidence must show that 
his service-connected conditions had gotten worse.  The 
letter further informed him to submit any evidence in his 
possession that pertained to the claims.  No further evidence 
was submitted.  The veteran previously indicated that he only 
sought treatment for the claimed conditions through the VA 
Medical Center (VAMC) in Shreveport, Louisiana.  These 
reports are of record.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the following: the 
veteran's service personnel and medical records; VA 
outpatient treatment records; and reports of VA examination.  
While the veteran originally expressed a desire to present 
personal testimony in support of his claims, he subsequently 
withdrew his hearing request.  

The veteran indicated that he only sought treatment at the 
VAMC in Shreveport, Louisiana.  All these records have been 
obtained and associated with the claims folder.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for higher 
initial ratings, any question as to appropriate effective 
dates to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

I.  Increased Ratings

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Analysis

Diabetes Mellitus

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; the 
veteran's service personnel and medical records; VA 
outpatient treatment records; and reports of VA examination.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

As an initial matter the Board notes that the veteran 
receives separate ratings for erectile dysfunction and 
peripheral neuropathy of the lower extremities associated 
with diabetes mellitus.  Thus, any symptomatology related to 
those disorders cannot be considered in the assignment of the 
rating for diabetes mellitus.  See 38 C.F.R. § 4.14 (the 
evaluation of the same disability under various diagnoses is 
to be avoided).

The veteran contends that his service-connected diabetes 
mellitus warrants an initial rating in excess of 20 percent 
disabling.  Service connection for diabetes mellitus was 
awarded in a March 2004 rating decision and a 20 percent 
rating assigned effective November 2003.  The veteran is 
appealing the original assignment of the 20 percent rating.  
As such, the severity of the disability at issue shall be 
considered from the initial assignment of the disability 
rating to the present time.  See Fenderson, 12 Vet. App. at 
126. 

The veteran's diabetes mellitus is currently rated as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Under this Code, a 20 percent rating is assigned for 
diabetes mellitus requiring insulin and restricted diet, or 
hypoglycemic agent and restricted diet.  A 40 percent rating 
is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is assigned for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits a 
diabetic car providers, plus complications that would not be 
compensated if separately evaluated.  A 100 percent rating is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would not be compensated if separately 
evaluated.  38 C.F.R. § 4.119.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent rating for the 
veteran's diabetes mellitus.  

VA outpatient treatment records dated between 2001 and 2004 
show the veteran was diagnosed with diabetes mellitus in 
approximately 1994.  These records further reveal the veteran 
was non-insulin dependent and used an oral hypoglycemic 
agent, Metformin, for control.  He followed a restricted 
diet.  The veteran was repeatedly counseled on the importance 
of regular exercise.  Diet and exercise were encouraged in 
medical appointments dating from October 2001 to October 
2003.  However, there was no restriction of exercise or 
activities.

Upon VA examination in May 2005, the veteran denied a history 
of ketoacidosis or hypoglycemic reactions or being 
hospitalized for such.  The veteran was on a diabetic diet.  
The examiner noted the veteran did not have any restrictions 
of activities on account of his diabetes.  The veteran did 
not have to avoid strenuous activities to prevent 
hypoglycemic reactions.  The veteran's treatment consisted of 
Metformin 850 milligrams twice a day.  The examiner noted the 
veteran saw his diabetic care provider every six months.  The 
veteran also denied other symptoms such as anal pruritus and 
loss of strength.  There was no evidence of diabetic 
retinopathy.  The veteran denied any bowel or bladder 
impairment.  After physical examination, the examiner opined 
the veteran did not have any complications secondary to the 
diabetes mellitus type II.  

The veteran was also afforded a VA Aid and Attendance 
examination in May 2005.  The examiner noted the veteran did 
not have any amputations or anatomical losses.  The diabetes 
mellitus was noted to be under treatment.

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 20 
percent disability rating which has been assigned.  See 
Fenderson, 12 Vet. App. at 126. 

While a 20 percent rating is warranted, there is no evidence 
of record to support an increase to 40 percent disabling.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected diabetes mellitus 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the veteran's diabetes mellitus has not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  The assigned 20 percent rating adequately 
compensates the veteran for the nature and extent of severity 
of his diabetes mellitus.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

Peripheral Neuropathy of the Right and Left Lower Extremities

The veteran contends that his service-connected peripheral 
neuropathy of the left and right lower extremities warrants 
initial ratings in excess of 10 percent disabling.  Service 
connection for peripheral neuropathy was awarded in a March 
2004 rating decision, and assigned separate 10 percent 
ratings for the right and left lower extremities effective 
November 2003.  The veteran is appealing the original 
assignment of the 10 percent ratings.  As such, the severity 
of the disabilities at issue shall be considered from the 
initial assignment of the disability rating to the present 
time.  See Fenderson, 12 Vet. App. at 126. 

The veteran's peripheral neuropathy of the right and left 
lower extremities is each currently rated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  
Under this Code, a 10 percent rating is assigned for mild 
incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a.  Higher ratings are assigned as follows: 20 percent 
for moderate incomplete paralysis; 40 percent for moderately 
severe incomplete paralysis; 60 percent for severe incomplete 
paralysis with marked muscular atrophy; and 100 percent for 
complete paralysis, the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of the 
knee weakened or (very rarely) lost.  Id.

The Board has reviewed all the evidence set forth previously 
and finds that the preponderance of the evidence is against 
evaluations in excess of 10 percent for veteran's peripheral 
neuropathy of the right and left lower extremities.  In this 
regard, during VA hospitalization in May 1998 the veteran 
denied any numbness or tingling during neurological 
examination.  There were no focal or motor deficits found.   

The veteran was diagnosed with peripheral neuropathy by VA in 
January 2004.  Filament sensitivity testing of the feet 
showed loss of protective sensation.  Outpatient treatment 
notes from February 2004 show the veteran complained of 
numbness and tingling in his feet.  He was prescribed 
diabetic shoes due to loss of protective sensation in his 
feet.  Neurological examination in March 2004 was negative 
for complaints of numbness or tingling.  There was no focal 
deficit.  

Upon VA peripheral nerves examination in May 2005, the 
veteran denied complaints of numbness of the lower 
extremities.  The examiner noted the veteran was not taking 
any treatment for a nerve condition of the lower extremities.  
The veteran denied a burning sensation.  He reported that his 
peripheral neuropathy did not interfere with his activities 
of daily living.  Physical examination revealed normal 
monofilament and vibratory sensation of the toes.  Knee and 
ankle reflexes were 2+ and equal bilaterally.  Tinel's sign 
was negative bilaterally.  There was no atrophy of the legs 
and the joints were not affected.  The veteran was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive movement.    

While separate 10 percent ratings are warranted for 
peripheral neuropathy of the right and left lower 
extremities, there is no evidence of record to support an 
increase to 20 percent disabling.  There has been no 
objective manifestation of moderate incomplete paralysis of 
the sciatic nerve.  38 C.F.R. § 4.124a.  

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

There has been no objective medical evidence of: moderate 
incomplete paralysis of the external popliteal nerve 
(diagnostic code 8521); moderate incomplete paralysis of the 
musculocutanous nerve (diagnostic code 8522); severe 
incomplete paralysis of the anterior tibial nerve (diagnostic 
code 8523); moderate incomplete paralysis of the internal 
popliteal nerve (diagnostic code 8524); severe incomplete 
paralysis of the posterior tibial nerve (diagnostic code 
8525); or moderate incomplete paralysis of the anterior 
crural nerve (diagnostic code 8526).  38 C.F.R. § 4.124a. 
 
In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent disability ratings which have been assigned.  See 
Fenderson, 12 Vet. App. at 126. 

In reaching this decision, the Board finds that the evidence 
does not reflect that application of the regular schedular 
standards is rendered impracticable.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell, 9 Vet. at 338-9; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.

Multiple Myeloma

The veteran contends that his service-connected multiple 
myeloma warrants an initial compensable rating.  Service 
connection for multiple myeloma was awarded in a March 2004 
rating decision and assigned a noncompensable rating 
effective November 2003.  The veteran is appealing the 
original assignment of the noncompensable rating.  As such, 
the severity of the disability at issue shall be considered 
from the initial assignment of the disability rating to the 
present time.  See Fenderson, 12 Vet. App. at 126. 

The veteran's multiple myeloma is currently rated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5012.  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Under Diagnostic Code 5012, malignant, new growths of the 
bones are awarded a 100 percent rating.  The 100 percent 
rating will be continued for one year following the cessation 
of surgical, therapeutic procedure.  Thereafter, if there has 
been no local recurrence or metastases, the rating will be 
made on residuals.  38 C.F.R. § 4.71a.

The Board has reviewed all the evidence set forth previously 
and finds that the preponderance of the evidence is against a 
compensable evaluation for the veteran's multiple myeloma.  
In this regard, VA outpatient treatment records dated in 
December 1999 show the veteran was under treatment for 
"early multiple myeloma."  The veteran's physician 
confirmed the diagnosis and treatment in a separate December 
1999 letter.  A review of VA outpatient treatment notes dated 
between 1999 and 2004 show the veteran was discharged from 
the clinic in February 2002 as his multiple myeloma was 
considered in remission.

Upon VA bones examination in May 2005, the examiner noted the 
veteran had a history of multiple myeloma, which was 
considered in remission.  The veteran did complain of 
bilateral hip pain since 2003; however, x-rays revealed mild 
degenerative arthritis of the bilateral hips.  The veteran 
reported that he did not require any treatment for his 
multiple myeloma.  There were no flare-ups of bone disease or 
any current active infections.  The examiner opined the 
veteran did not have any constitutional symptoms of bone 
disease.  

A noncompensable rating is warranted as there is no objective 
medical evidence of active multiple myeloma.  As delineated 
above, the disease has been in remission since 2002.  

The Board has also considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating.  
See Butts, 
5 Vet. App. at 538; Pernorio, 2 Vet. App. at 629.

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 
noncompensable disability rating which has been assigned.  
See Fenderson, 12 Vet. App. at 126. 

In reaching this decision, the Board finds that the evidence 
does not reflect that application of the regular schedular 
standards is rendered impracticable.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell, 9 Vet. at 338-9; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.

II. Special Monthly Compensation

The veteran contends that he should receive a higher level of 
special monthly compensation than that provided for under 
38 U.S.C.A. § 1114(k) which is for loss of use of a creative 
organ.  Special monthly compensation based on loss of use of 
a creative organ was granted effective November 2003 under 
the provisions of 38 U.S.C.A. § 1114(k) in a March 2004 
rating decision.  The Board has reviewed all the evidence set 
forth previously and finds that a higher level is not 
warranted.

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), special 
monthly compensation may be paid for loss of use of a 
creative organ as the result of a service-connected 
disability in addition to the basic rate of compensation 
otherwise payable on the basis of degree of disability.  Id.  
Although section 3.350(a) primarily discusses loss or loss of 
use of the testicles, loss of use of a creative organ can be 
established by loss of erectile power.  See 38 C.F.R. § 
4.115b, Diagnostic Code 7522.

Aside from erectile dysfunction, service connection is 
currently in effect for diabetes mellitus type II, peripheral 
neuropathy, and multiple myeloma.  Based on a review of the 
entire evidence of record, the veteran's primary and 
overriding disability is his diabetes mellitus.  As 
determined elsewhere in the decision, the veteran's multiple 
myeloma is in remission and his peripheral neuropathy of the 
lower extremities does not produce significant impairment as 
it is shown only to produce mild incomplete paralysis of the 
sciatic nerve.  

The Board has considered whether the veteran has anatomical 
loss or loss of use of an extremity.  Loss of use of a foot 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the knee with 
use of a suitable prosthetic appliance.  38 C.F.R. § 
3.350(a)(2).  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3.5 inches 
or more, will constitute loss of use of the foot involved.  
Id.   Complete paralysis of the external popliteal nerve and 
consequent foot drop, accompanied by characteristic organic 
changes including trophic and circulatory disturbances and 
other concomitants confirmatory of complete paralysis of this 
nerve will also be taken as loss of use of the foot.  Id.

Upon VA peripheral nerves examination in May 2005, the 
veteran denied complaints of numbness of the lower 
extremities.  The examiner noted the veteran was not taking 
any treatment for a nerve condition of the lower extremities.  
The veteran denied a burning sensation.  He reported that his 
peripheral neuropathy did not interfere with his activities 
of daily living.  Physical examination revealed normal 
monofilament and vibratory sensation of the toes.  Knee and 
ankle reflexes were 2+ and equal bilaterally.  Tinel's sign 
was negative bilaterally.  There was no atrophy of the legs 
and the joints were not affected.  Thus, there is no evidence 
of anatomical loss or loss of use of an extremity.  38 C.F.R. 
§ 3.350(a).  

The Board has also considered whether the veteran is entitled 
to additional special monthly compensation based on the need 
for the regular aid and attendance of another person.  
Pursuant to applicable law and regulation, additional special 
monthly compensation based on the need for the regular aid 
and attendance of another person is established when service- 
connected impairment imposes a special level of disability. 
Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of the upper extremities, or through extreme weakness; 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from the hazards or 
dangers inherent in his daily environment.  38 U.S.C.A. § 
1114; 38 C.F.R. § 3.352.

As noted above, the veteran is currently in receipt of 
special monthly compensation based on the loss of use of a 
creative organ.  In March 2004, the RO awarded service 
connection effective November 2003 as follows: diabetes 
mellitus type II associated with herbicide exposure, 20 
percent disabling; peripheral neuropathy of the left lower 
extremity, 10 percent disabling; peripheral neuropathy of the 
right lower extremity, 10 percent disabling; and multiple 
myeloma, noncompensable.  His combined evaluation for 
compensation was 40 percent effective November 2003.  In the 
April 2004 notice, the RO informed the veteran that he was 
entitled to both disability pension and service-connected 
compensation and as VA law prohibited payment of both 
benefits at the same time, they granted compensation as it 
was the greater benefit.  See 38 U.S.C.A. § 1114(k).  

In order to warrant additional special monthly compensation 
based on the need for the regular aid and attendance of 
another person, it must be demonstrated that, due exclusively 
to a service- connected disability other than the veteran's 
erectile dysfunction; he is in need of regular aid and 
attendance.  See 38 U.S.C.A. 
§ 1114(o)(r)(1).  

Upon VA aid and attendance examination in May 2005, the 
examiner found the veteran did not require the regular 
attendance of another person in attending to the ordinary 
hazards of daily living.  The examiner further found the 
veteran did not require the assistance of another person in 
protecting himself from the ordinary hazards of his daily 
environment.  The veteran was not restricted to his home or 
the immediate vicinity thereof.  He was not hospitalized or 
bedridden.  

The veteran did not have advancing age, dizziness, bladder or 
bowel incontinence, loss of memory, or poor balance.  He was 
able to perform his own self care.   The veteran's state of 
nutrition was good.  The veteran did not have any functional 
restrictions with reference to strength, coordination or 
ability for self feeding, fastening clothing, bathing, 
shaving, or toileting.  The veteran did not have any 
amputation of the lower extremities.  There was no evidence 
of any functional restrictions with reference to limitation 
of motion, muscle atrophy, contractures, weakness, or lack of 
coordination.  The veteran only used a cane for balance and 
stability.  

The Board has taken into consideration the veteran's 
contentions regarding his need for additional special monthly 
compensation.  However, based on the evidence of record, it 
is clear that the veteran's service-connected disabilities, 
in and of themselves, do not require the regular aid and 
attendance of another person.  Accordingly, his claim for 
additional special monthly compensation on that basis must be 
denied.




ORDER

Entitlement to an initial rating in excess of 20 percent 
disabling for diabetes mellitus Type II is denied.

Entitlement to an initial rating in excess of 10 percent 
disabling for peripheral neuropathy of the right lower 
extremity is denied.

Entitlement to an initial rating in excess of 10 percent 
disabling for peripheral neuropathy of the left lower 
extremity is denied.

Entitlement to an initial compensable rating for multiple 
myeloma is denied.

Entitlement to a higher level of special monthly 
compensation, greater than special monthly compensation under 
38 U.S.C.A. § 114(k), is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


